Title: To George Washington from Lieutenant Colonel Uriah Forrest, 7 April 1780
From: Forrest, Uriah
To: Washington, George


          
            Sir
            Annapolis 7th April 1780
          
          Since the Month of December from the best Returns I have been able to collect, there have been enlisted, within this State, Three Hundred Men, (about one Fourth of whom are of those whose Times of Enlistment Lately expired,) most of these with several who have been on Furlough, are in this City and Baltimore Town; I have consulted with the Governor & Council on the propriety of sending them, immediately to Camp, who are of opinion; from the great probability of their being order’d to the south; they being destitute of Blanketts, and the present Scarcity of Provisions at Camp; That, the Recruits had better remain until your Excellencys pleasure was known.
          The General Assembly at their Present session have continued the Law for “Recruiting this States Quota of the Army” until the first of August, by which time; (if Your Excellency shou’d think proper to Continue a few active Officers, on this Duty;) I apprehend a great Proportion of the Number wanting to Compleat the Seven Maryland Regiments, may be Procured. I am Sir with perfect Respect Your Excellency’s Most Obedient Servant
          
            Uriah Forrest Lt Col. 1st Md Regt
          
        